Citation Nr: 0833580	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-38 763	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for seizure disorder.

2.	Entitlement to service connection for headache disorder.  


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from November 2006 to January 
2007.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for headache 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Although a seizure disorder was not noted at the time of the 
enlistment examination, the record contains clear and 
unmistakable evidence that such seizure disorder preexisted 
active service and was not aggravated as a result of active 
service. 


CONCLUSION OF LAW

A seizure disorder was not aggravated by active service.  38 
U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO provided the appellant complete 
notice by letter dated in February 2007, prior to the rating 
action on appeal.  

As for the duty to assist, regarding the appellant's claim of 
a seizure disorder as a residual of head injury, the Board 
finds that all necessary assistance has been provided to the 
appellant, whereas VA has obtained service treatment records, 
private medical records, and provided a VA examination as to 
the etiology of the disorder.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.     

Discussion

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

The veteran contends that his seizure disorder was incurred 
in active service.  In this regard, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the question of current disability, the Board 
notes that mere congenital or developmental defects, absent, 
displaced or supernumerary parts, refractive error of the 
eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. § 3.303(c), 
4.9 (2007).  

In the present case, the evidence reveals a diagnosis of 
hereditary, primary generalized epilepsy.  Because this does 
not clearly fall within the category of congenital defects, 
reasonable doubt is resolved in the veteran's favor and it is 
determined that a grant of service connection on the basis of 
direct incurrence is not precluded.  However, as will be 
discussed below, the evidence does not demonstrate that the 
current seizure disorder was incurred in active service.  
Rather, the evidence shows that the disorder preexisted 
active service and was not aggravated by such active service.

It is noted a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.  

In the present case, the veteran's induction examination in 
March 2006 contains no evidence of complaints, treatment, or 
a diagnosis of a seizure disorder.  Thus, the presumption of 
soundness attaches.  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004). 

With respect to the element of aggravation, the Board notes 
that a preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304 (1993).

As indicated in records from private neurologist Dr. K., the 
veteran's first seizure occurred in November 2006.  While 
this was subsequent to his enlistment examination, it 
preceded his actual entry into active service.  Specifically, 
Dr. K.'s records note that the November 2006 seizure occurred 
two weeks before the veteran's entry into active duty.  In 
describing the seizure, the veteran explained that he "...was 
sitting on an automobile and had a blackout spell and passed 
out."  While there were no witnesses to the event, the 
paramedics were called and he only recalled waking up in the 
ambulance.        

Service treatment records show that the veteran had another 
seizure during active duty on January 5, 2007.  On January 9, 
2007, the veteran was admitted to the Great Lakes Naval 
Hospital where he was examined and diagnosed with epilepsy.
During such treatment, he described the January 5, 2007, 
seizure.  He explained to the examiner that prior to the 
seizure, he remembered bending over to tie his shoes and next 
recalled waking up in the ambulance as it headed to the 
emergency room.  While the veteran did not recall brushing 
his teeth prior to the seizure, the Board notes that his 
service treatment records indicate that he was brushing his 
teeth in the barracks immediately before he fell and hit his 
head due to the onset of a seizure.  The veteran also 
indicated to the medical examiner that he had an incident 
that had occurred at 16 years of age.  At that time, while 
sitting at home on the couch, he abruptly slumped forward and 
was unresponsive for 15-20 minutes.  The veteran explained 
that his family members thought that he had fallen asleep and 
that he did not pursue medical treatment.  

Following the veteran's hospitalization in January 2007, he 
was discharged from service later that month.  

Following separation from service, the private medical 
records reflect treatment for grand mal seizures from 
neurologist Dr. K. in February 2007 and March 2007.  The 
latter indicated that the veteran was prescribed Depakote and 
indicated that his last seizure of record occurred in January 
2007.  

In July 2007, the appellant underwent a VA medical 
examination for neurological disorders.  The examiner found 
the veteran's medical record to be well documented regarding 
his seizure activity while on active duty during boot camp.  
Specifically, the examiner noted the seizure that occurred in 
January 2007.  The examiner further found that the record 
demonstrated the occurrence of likely seizure activity 
several weeks prior to his arrival at boot camp, referring to 
the November 2006 seizure, which was discussed above.  
Finally, the examiner found the veteran's EEG results to be 
consistent with primary generalized epilepsy, which is 
hereditary, and thus determined that his seizure activity 
existed prior to service.  The examiner further commented 
that the condition was not aggravated by service.  

The Board finds that the medical history and opinion detailed 
above constitutes clear and unmistakable evidence that a 
seizure disorder preexisted service and was not aggravated by 
service.  Therefore, the presumption of soundness has been 
rebutted.  See 38 U.S.C.A. § 1111.  The veteran may believe 
that active service aggravated his preexisting seizure 
disorder, but he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The competent medical evidence of record demonstrates that 
the veteran's seizure disorder preexisted active service and 
was not aggravated by such service.  As the preponderance of 
the evidence is against the appellant's claim, the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Service 
connection for a seizure disorder is not warranted.  


ORDER

Service connection for seizure disorder is denied.


REMAND

The veteran contends that he currently suffers from headaches 
which had their origins in active service.  Although his 
induction examination in March 2006 does not indicate any 
complaints or treatment regarding headaches, his service 
treatment records dated January 5, 2007, indicate that he has 
a history of migraine headaches since age eight.  

At the July 2007 VA examination, the examiner concluded that, 
based on the veteran's medical record, he had a history of 
migraine headaches since age eight.  The examiner therefore 
concluded that the veteran's headaches appear to have existed 
prior to service.  However, the examiner did not indicate if 
the preexisting headache disorder was aggravated during 
service.  This is especially significant here, where the 
examiner expressly indicated that a head injury was resultant 
from his seizures, one of which occurred during active duty.

Therefore, a remand is required so that the examiner may 
offer his opinion as to whether the appellant's headache 
disorder was aggravated by active service.      


Accordingly, the case is REMANDED for the following action:

1.  The claims file should be sent to the 
VA examiner who examined the veteran in 
July 2007 to provide an opinion as to the 
current nature and likely etiology of the 
claimed headache disorder.  Should that 
examiner not be available to respond, 
then another comparably qualified 
examiner may respond in his place.  

Based on a review of the record, the 
examiner should answer the following 
questions: 

Does the evidence of record clearly and 
unmistakably show that the veteran had a 
headache disorder that existed prior to 
his entry onto active duty?

If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service?  

If the answer is no, is it at least as 
likely as not that the current headache 
disorder had its onset in service?  

A rationale for all opinions expressed 
should be provided.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).







 Department of Veterans Affairs


